Exhibit 10.2
ALLIED BOTTLE CONTRACT
FOR      Sprite          
     THIS AGREEMENT (this “Agreement”), effective as of January 11, 1990, is
made and entered into by and between THE COCA-COLA COMPANY, a corporation
organized and existing under the laws of the State of Delaware having its
principal place of business in Atlanta, Georgia (the “Company”), and COCA-COLA
BOTTLING COMPANY OF ANDERSON, S.C., a corporation organized an existing under
the laws of the State of SOUTH CAROLINA having its principal place of business
in ANDERSON, SOUTH CAROLINA (the “Bottler”).
WITNESSETH
WHEREAS
     A. The Company and the Bottler are parties to that certain Master Bottle
Contract effective as of 1-11-90 (the “Master Contract”) whereby the Bottler has
been authorized, among other things, to manufacture, package, distribute and
sell certain soft drinks subject to the terms and conditions of the Master
Contract;
     B. The Company manufactures and sells, or authorizes others to manufacture
and sell, the soft drinks identified on Schedule A (as modified from time to
time under paragraphs 20 and 22, the “Beverages”), the concentrates for the
Beverages (the “Concentrates”), and the syrups prepared from the Concentrates
(the “Syrups”), the formulas for all of which constitute trade secrets owned by
the Company;
     C. The Company is the owner of the trademarks identified on Schedule B
(together with such other trademarks as may be authorized by the Company from
time to time for current use by the Bottler under this Agreement, the
“Trademarks”), which, among other things, identify and distinguish the
Concentrates, the Syrups and the Beverages;
     D. The Bottler acts as a bottler of the Beverages pursuant to certain
agreements all of which are identified on Schedule C (collectively, together
with all amendments thereto, the “Existing Allied Bottle Contracts”);
     E. The reputation of the Beverages as being of consistently superior
quality has been a major factor in stimulating and sustaining demand for the
Beverages, and special technical skill and constant diligence on the part of the
Bottler and the Company are required in order for the Beverages to maintain the
excellence that consumers expect; and
     F. Having entered into the Master Contract, and the conditions affecting
the production, sale and distribution of Beverages having changed since the
Company and the Bottler, or its predecessors-in-interest, entered into the
Existing Allied Bottle Contracts, the Company and the Bottler desire to amend
the Existing Allied Bottle Contracts, the terms of the Existing Allied Bottle
Contracts, as so amended being restated in the form of this Agreement;
     NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Bottler agree as follows:
ARTICLE I
The Authorization
     1. The Company authorizes the Bottler, and the Bottler undertakes, to
manufacture and package the Beverages and to distribute and sell the Beverages
only in Authorized Containers, as hereinafter defined, under the Trademarks in
and throughout the territory described on Schedule D (together with any
territories added under paragraph 31, and subject to the possible elimination of
geographic areas and subterritories under paragraphs 21 and 29, the
“Territory”).
     2. The Company will, from time to time, in its discretion, approve
containers of certain types, sizes, shapes and other distinguishing
characteristics (collectively, subject to any additions, deletions and
modifications by the Company, the “Authorized Containers”). A list of Authorized
Containers for each Beverage will be provided by the Company to the Bottler,
which list may be amended by the Company from time to time by additions,
deletions or modifications. The Bottler is authorized to use only Authorized
Containers in the manufacture, sale and distribution of the Beverages. The
Company reserves the right to withdraw from time to time its approval of any of
the Authorized Containers upon six (6) months notice to the Bottler, and, in
such event, the repurchase provisions of subparagraph 28(b) shall apply to
containers so disapproved that are owned by the Bottler. The Company will
exercise its right to approve, and to withdraw its approval of, specific
Authorized Containers in good faith so as to permit the Bottler to continue to
satisfy the demand in the Territory as a whole for Beverages in containers of
the nature identified on Schedule E.
ARTICLE II
Exclusive Authorization
     3. The Company appoints the Bottler as its sole and exclusive purchaser of
the Concentrates and Syrups for the purpose of manufacture, packaging and
distribution of the Beverages under the Trademarks in Authorized Containers for
sale in the Territory.
     4. The Company agrees not to authorize any other party whatsoever to use
the Trademarks on Beverages in Authorized Containers, or any other containers of
the nature identified on Schedule E, for purposes of resale in the Territory.
     5. The Bottler shall purchase its entire requirements of Concentrates and
Syrups exclusively from the Company and shall not use any other syrup, beverage
base, concentrate or other ingredient in the Beverages other than as specified
by the Company.

 



--------------------------------------------------------------------------------



 



ARTICLE III
Obligations of Bottler Relating to Trademarks and Other Matters
     6. The Bottler acknowledges that the Company is the sole and exclusive
owner of the Trademarks, and the Bottler agrees not to question or dispute the
validity of the Trademarks or their exclusive ownership by the Company. By this
Agreement, the Company extends to the Bottler only an exclusive license to use
the Trademarks solely in connection with the manufacture, packaging,
distribution, and sale of the Beverages in Authorized Containers in the
Territory subject to the rights reserved to the Company under this Agreement.
Nothing herein, nor any act or failure to act by the Bottler or the Company,
shall give the Bottler any proprietary or ownership interest of any kind in the
Trademarks or in the goodwill associated therewith.
     7. The Bottler agrees during the term of this Agreement and in accordance
with any requirements imposed upon the Bottler under applicable laws:
     (a) Not to manufacture, package, sell, deal in or otherwise use or handle
any product under any trade dress or in any container that is an imitation of a
trade dress or container in which the Company claims a proprietary interest or
which is likely to be confused or cause confusion or be confusingly similar to
or be passed off as such trade dress or container; and
     (b) Not to manufacture, package, sell, deal in or otherwise use or handle
any product under any trademark or other designation that is an imitation,
counterfeit, copy or infringement of, or confusingly similar to, any of the
Trademarks.
ARTICLE IV
Obligations of Bottler Relating to Manufacture and Packaging of the Beverages
8. (a) The Bottler represents and warrants that the Bottler possesses, or will
possess, in the Territory, prior to the manufacture, packaging and distribution
of the Beverages, and will maintain during the term of this Agreement, such
plant or plants, machinery and equipment, trained staff, and distribution and
vending facilities as are capable of manufacturing, packaging and distributing
the Beverages in Authorized Containers in accordance with this Agreement, in
compliance with all applicable governmental and administrative requirements, and
in sufficient quantities to meet fully every demand for the Beverages in
Authorized Containers in the Territory.
     (b) The Company and the Bottler acknowledge that each is or may become a
party to one or more agreements authorizing a bottler or other
Company-authorized entity to produce Beverages for sale by another bottler. Such
agreements include, but are not limited to (i) agreements permitting bottlers,
subject to certain conditions, to commence or continue to manufacture the
Beverages for other bottlers, and (ii) agreements pursuant to which bottlers may
have the Beverages manufactured for them by other Company-authorized entities.
It is hereby agreed that the Company shall not unreasonably withhold (i) any
consents required by such agreements, or (ii) approval of Bottler’s
participation in such agreements. All such existing agreements shall remain in
full force and effect in accordance with their terms.
     9. The Bottler recognizes that increases in the demand for the Beverages,
as well as changes in the list of Authorized Containers, may, from time to time,
require adaptation of its existing manufacturing, packaging or delivery
equipment or the purchase of additional manufacturing, packaging and delivery
equipment. The Bottler agrees to make such modifications and adaptations as
necessary and to purchase and install such equipment, in time to permit the
introduction and manufacture, packaging and delivery of sufficient quantities of
the Beverages in the Authorized Containers, to satisfy fully the demand for the
Beverages in Authorized Containers in the Territory.
     10. The Bottler warrants that the handling and storage of the Concentrates;
the manufacture, handling and storage of the Syrups; and the manufacture,
handling, storage, and packaging of the Beverages shall be accomplished in
accordance with the Company’s quality control and sanitation standards, as
reasonably established by the Company and communicated to the Bottler from time
to time, and shall, in any event, conform with all food, labelling, health,
packaging and other relevant laws and regulations applicable in the Territory.
     11. The Bottler, in accordance with such instructions as may be given from
time to time by the Company, shall submit to the Company, at the Bottler’s
expense, samples of the Syrups, the Beverages and the raw materials used in the
manufacture of the Syrups and the Beverages. The Bottler shall permit
representatives of the Company to have access to the premises of the Bottler
during ordinary business hours to inspect the plant, equipment, and methods used
by the Bottler in order to ascertain whether the Bottler is complying with the
terms of this Agreement, including whether the Bottler is complying strictly
with the instructions and standards prescribed for the manufacturing, handling,
storage and packaging of the Beverages.
12. (a) For the packaging, distribution and sale of the Beverages, the Bottler
shall use only such Authorized Containers, closures, cases, cartons and other
packages and labels as shall be authorized from time to time by the Company for
the Bottler and shall purchase such items only from manufacturers approved by
the Company. The Company shall approve three or more manufacturers of such
items, if in the reasonable opinion of the Company, there are three or more
manufacturers who are capable of producing such items to be fully suitable for
the purpose intended and in accordance with the high quality standards and image
of excellence of the Trademarks and the Beverages. Such approval by the Company
does not relieve the Bottler of the Bottler’s independent responsibility to
assure that the Authorized Containers, closures, cases, cartons and other
packages and labels purchased by the Bottler are suitable for the purpose
intended, and in accordance with the good reputation and image of excellence of
the Trademarks and Beverages.
     (b) The Bottler shall maintain at all times a stock of Authorized
Containers, closures, labels, cases, cartons, and other essential related
materials bearing the Trademarks, sufficient to satisfy fully the demand for

2



--------------------------------------------------------------------------------



 



Beverages in Authorized Containers in the Territory, and the Bottler shall not
use or permit the use of Authorized Containers, or such closures, labels, cases,
cartons and other materials, if they bear the Trademarks or contain any
Beverages, for any purpose other than the packaging and distribution of the
Beverages. The Bottler further agrees not to refill or otherwise reuse
nonreturnable containers.
     13. If the Company determines the existence of quality or technical
difficulties with any Beverage, or any package used for such product, the
Company shall have the right, immediately and at its sole option, to withdraw
such product or any such package from the market. The Company shall notify the
Bottler in writing of such withdrawal, and the Bottler shall, upon receipt of
notice, immediately cease distribution of such product or such package therefor.
If so directed by the Company, the Bottler shall recall and reacquire the
product or package involved from any purchaser thereof. If any recall of any
product or any of the packages used therefor is caused by (i) quality or
technical defects in the Syrup, Concentrate, or other materials prepared by the
Company from which the product involved was prepared by the Bottler, or
(ii) quality or technical defects in the Company’s designs and design
specifications of packages which it has imposed on the Bottler or the Bottler’s
third party suppliers if such designs and specifications were negligently
established by the Company (and specifically excluding designs and
specifications of other parties and the failure of other parties to manufacture
packages in strict conformity with the designs and specifications of the
Company), the Company shall reimburse the Bottler for the Bottler’s total
expenses incident to such recall. Conversely, if any recall is caused by the
Bottler’s failure to comply with instructions, quality control procedures or
specifications for the preparation, packaging and distribution of the product
involved, the Bottler shall bear its total expenses of such recall and reimburse
the Company for the Company’s total expenses incident to such recall.
ARTICLE V
Conditions of Purchase and Sale
14. (a) The Company reserves the right to establish and to revise at any time,
in its sole discretion, the price of any of the Concentrates or Syrups, the
terms of payment, and the other terms and conditions of supply, any such
revision to be effective immediately upon notice to the Bottler. If Bottler
rejects a change in price or the other terms and conditions contained in any
such notice, then the Bottler shall so notify the Company within thirty (30)
days of receipt of the Company’s notice, and this Agreement will terminate
ninety (90) days after the date of such notification by the Bottler, without
further liability of the Company or the Bottler. The change in price or other
terms and conditions so rejected by the Bottler shall not apply to purchases of
such Concentrate or Syrup by the Bottler during such ninety (90) day period
preceding termination. Failure by the Bottler to notify the Company of its
rejection of the changes in price or such other terms and conditions shall be
deemed acceptance thereof by the Bottler.
     (b) The Company shall sell to the Bottler, upon Bottler’s request, either
Syrup or Concentrate; provided, however, that once the Bottler has elected to
purchase Concentrate for any Beverage under this Agreement, the Company shall no
longer be obligated to supply Syrup to the Bottler, and provided further that if
the Bottler elects to purchase concentrate under the Master Contract, the
Company shall have the right to supply only Concentrate to the Bottler under
this Agreement.
     15. The Bottler shall purchase from the Company only such quantities of the
Concentrates or Syrups as shall be necessary and sufficient to carry out the
Bottler’s obligations under this Agreement. The Bottler shall use the
Concentrates exclusively for its manufacture of the Syrups and shall use the
Syrups exclusively for its manufacture of the Beverages. The Bottler shall not
sell or otherwise transfer any Concentrate or Syrup or permit the same to get
into the hands of third parties.
16. (a) The Bottler agrees not to distribute or sell any Beverage outside the
Territory. The Bottler shall not sell any Beverage to any person (other than
another bottler pursuant to subparagraph 8(b)) under circumstances where Bottler
knows or should know that such person will redistribute the Beverage for
ultimate sale outside the Territory. If any Beverage distributed by the Bottler
is found outside of the Territory, Bottler shall be deemed to have transshipped
such Beverage and shall be deemed to be a “Transshipping Bottler” for purposes
hereof; provided, however, that if the Offended Bottler has not agreed to terms
substantially similar to this subparagraph 16(a) with respect to the
transshipment of Beverages, Bottler shall only be deemed to have transshipped
such Beverage if Bottler knew or should have known that the purchaser would
redistribute the Beverage outside of the Territory prior to ultimate sale. For
purposes of this Agreement, “Offended Bottler” shall mean a bottler in any
territory into which any Beverage is transshipped.
     (b) In addition to all other remedies the Company may have against any
Transshipping Bottler for violation of this paragraph 16, the Company may impose
upon any Transshipping Bottler a charge for each case of Beverage transshipped
by such bottler. The per-case amount of such charge shall be determined by the
Company in its sole discretion and may be an amount not to exceed three times
the Offended Bottler’s most current average gross margin per case of the
Beverage transshipped, as reasonably estimated by the Company. If the Offended
Bottler does not sell the Beverage that has been transshipped, the Company may
make the foregoing estimate on the basis of what it considers a comparable
product. The Company and the Bottler agree that the amount of such charge shall
be deemed to reflect the damages to the Company, the Offended Bottler and the
bottling system. The Company shall forward to the Offended Bottler, upon receipt
from the Transshipping Bottler, not less than an amount per case which
approximates the Offended Bottler’s most current average gross margin per case
of the Beverage transshipped. If, upon the mutual agreement of the Company and
the Offended Bottler, the Company or its agent recalls any Beverage which has
been transshipped, the Transshipping Bottler shall, in addition to any other
obligation it may have hereunder, reimburse the Company for its costs of
purchasing, transporting, and/or destroying such Beverage.

3



--------------------------------------------------------------------------------



 



ARTICLE VI
Obligations of the Bottler Relating to the Marketing of the Beverages and
Planning
     17. The continuing responsibility to develop and stimulate and satisfy
fully the demand for the Beverages in Authorized Containers within the Territory
rests upon the Bottler. The Bottler agrees to use all approved means as may be
reasonably necessary to meet this responsibility; provided. however that the
Bottler’s obligation to develop and stimulate and satisfy fully the demand for
the Beverages in Authorized Containers within the Territory shall be secondary
and subordinate to the Bottler’s obligations under the Master Contract.
     18. The parties agree that to develop and stimulate demand for the
Beverages in Authorized Containers advertising and other forms of marketing
activities are required. Therefore, subject to the Bottler’s primary obligations
under the Master Contract, the Bottler will spend such funds in advertising and
marketing the Beverages as may be reasonably required to stimulate, as well as
maintain, demand for the Beverages in Authorized Containers in the Territory.
The Bottler shall fully cooperate in and vigorously promote all reasonable
cooperative advertising and sales promotion programs and campaigns that may be
established by the Company for the Territory. The Bottler will use and publish
only such advertising, promotional materials or other items bearing the
Trademarks relating to the Beverages as the Company has approved and authorized.
The expenditures required by this Article VI shall be made by the Bottler. The
Company may, in its sole discretion, contribute to such expenditures. The
Company may also undertake, at its expense, independently of the Bottler’s
marketing programs, any advertising or promotional activity that the Company
deems appropriate to conduct in the Territory, but this shall in no way affect
the responsibility of the Bottler for stimulating and developing the demand for
the Beverages in Authorized Containers in the Territory.
19. (a) Since periodic planning is essential for the proper implementation of
this Agreement, the Bottler and the Company shall meet annually, as close to the
anniversary date of this Agreement as practicable or at such other annual date
as the parties may set from time to time, to discuss the Bottler’s plans for the
ensuing year. At such meeting, the Bottler shall present a plan that sets out in
reasonable detail satisfactory to the Company the management, financial,
marketing and advertising plans of the Bottler with respect to the Beverages for
the ensuing year. The parties shall discuss this plan and this plan, upon
approval by the Company, which shall not be unreasonably withheld, shall define
the Bottler’s obligation herein to develop and stimulate and satisfy fully the
demand for the Beverages in Authorized Containers in the Territory for the
period of time covered by the plan.
     (b) The Bottler shall report to the Company periodically, but not less than
quarterly, as to its implementation of the approved plan; it is understood,
however, that the Bottler shall report sales on a regular basis as requested by
the Company and in such detail and containing such information as may be
reasonably requested by the Company. The failure by the Bottler to carry out the
plan, or if the plan is not presented or is not approved, will constitute a
primary consideration for determining whether the Bottler has fulfilled its
obligation to develop and stimulate and satisfy fully the demand for the
Beverages in Authorized Containers in the Territory. If the Bottler carries out
the plan in all material respects, it shall be deemed to have satisfied the
obligations of the Bottler under paragraphs 17, 18 and 19 for the period of time
covered by the plan.
ARTICLE VII
Reformulation, Product Discontinuation, New Products and Related Matters
     20. The Company has the sole and exclusive right and discretion to
reformulate any of the Beverages. In addition, the Company has the sole and
exclusive right and discretion to discontinue any or all of the Beverages under
this Agreement. In the event that the Company discontinues any Beverage under
this Agreement, Schedule A to this Agreement shall be amended to delete the
discontinued Beverage from the list of Beverages set forth on Schedule A. In the
event that the Company discontinues all Beverages under this Agreement, this
Agreement shall be terminated upon the terms set forth in paragraph 28.
     21. The Bottler has the right to discontinue the manufacture, packaging,
distribution and sale of all Beverages in Authorized Containers in all of the
Territory or in any State in the Territory. This right shall be exercised, if at
all, by the Bottler giving nine (9) months notice of such discontinuation to the
Company, specifying that the notice of discontinuation applies to all of the
Territory or specifying the State or States within the Territory to which the
notice of discontinuation applies. Upon expiration of such nine (9) month
period, the Bottler shall cease the manufacture, packaging, distribution and
sale of all Beverages in Authorized Containers in the geographic area specified
in the notice, the Company may manufacture, package, distribute and sell the
Beverages in Authorized Containers under the Trademarks in such geographic area,
or authorize others to do so, and Schedule D to this Agreement shall be amended
to eliminate such geographic area from the Territory described on Schedule D.
     22. In the event that the Company proposes to introduce any new beverage in
the Territory under the Trademarks or any modification thereof (herein defined
to mean the addition of a prefix, suffix or other modifier used in conjunction
with any of the Trademarks), the Bottler shall have the option to manufacture,
package, distribute and sell such new beverage in Authorized Containers in the
Territory pursuant to the terms and conditions of this Agreement. The Bottler’s
option under this paragraph 22 shall be exercised, if at all, by giving the
Company notice of such election within thirty (30) days of the date on which the
Company notifies the Bottler that the Company intends to introduce the new
beverage in the Territory. If the Bottler gives the Company timely notice of the
Bottler’s exercise of such option within such period, Schedule A to this
Agreement shall be amended by adding such new beverage to the list of Beverages
set forth on Schedule A. If the Bottler does not give the Company timely notice
of the Bottler’s exercise of such option within such period, then the Company
shall have the right to authorize others in the Territory to manufacture,
package, distribute and sell and otherwise undertake any activity with respect
to that new beverage, including use of the Trademarks or any modification of the
Trademarks and use of the Authorized Containers in connection with the new
beverage in the Territory.

4



--------------------------------------------------------------------------------



 



     23. The Company has the unrestricted right to use the Trademarks on the
Beverages and on all other products and merchandise other than the Beverages in
Authorized Containers in the Territory.
ARTICLE VIII
Term and Termination of the Agreement
     24. This Agreement shall be and remain in force for a period of ten
(10) years from the effective date hereof, unless terminated prior thereto in a
manner provided in this Agreement; and upon the expiration of the first ten
(10) year period, and also upon the expiration of each successive ten (10) year
period, the Bottler shall have the option to renew this Agreement on the same
terms and conditions for successive ten (10) year periods, without limit of the
number of renewals, and when notified to do so by the Company, not more than
twelve (12) months prior to the expiration of any ten (10) year period, the
Bottler shall, within twenty (20) days after receipt of such notice, give notice
of the exercise or non-exercise of each option.
     25. The obligation to supply Concentrates or Syrups to the Bottler and the
Bottler’s obligation to purchase Concentrates or Syrups from the Company and to
manufacture, package, distribute and sell the Beverages under this Agreement
shall be suspended during any period when any of the following conditions exist:
     (a) There shall occur a change in the law or regulation (including without
limitation, any government permission or authorization regarding customs, health
or manufacturing) in such a manner as to render unlawful or commercially
impracticable:
     (i) the importation of Concentrate or Syrup or any of its essential
ingredients, which cannot be produced in quantities sufficient to satisfy the
demand therefor by existing Company facilities in the United States; or
     (ii) the manufacture and distribution of the Concentrates, Syrups or
Beverages; or
     (b) There shall occur any inability or commercial impracticability of
either of the parties to perform resulting from an act of God, or “force
majeure”, public enemies, boycott, quarantine, riot, strike, or insurrection, or
due to a declared or undeclared war, belligerency or embargo, sanctions,
blacklisting, or other hazard or danger incident to the same, or resulting from
any other cause whatsoever beyond its control.
     If any of the conditions for suspension of performance described in this
paragraph 25 persists so that either party’s obligation to perform is suspended
for a period of six (6) months or more, the other party may terminate this
Agreement forthwith, upon notice to the party whose obligation to perform is
suspended.
     26. (a) The Company may terminate this Agreement in the event of the
occurrence of any of the following events of default:
     (i) If the Master Contract is terminated by either party for any reason;
     (ii) If the Bottler becomes insolvent; if a petition in bankruptcy is filed
against or on behalf of the Bottler which is not stayed or dismissed within
sixty (60) days; if the Bottler is put in liquidation or placed under sequester;
if a receiver is appointed to manage the business of the Bottler; or if the
Bottler enters into any judicial or voluntary arrangement or composition with
its creditors, or concludes any similar arrangements with them or makes an
assignment for the benefit of creditors;
     (iii) If the Bottler adopts a plan of dissolution or liquidation.
     (b) Upon the occurrence of any of the foregoing events of default, the
Company may terminate this Agreement by giving the Bottler notice to that
effect, effective immediately.
27. (a) In addition to the events of default described in paragraph 26, the
Company may also terminate this Agreement, subject to the limitations of
subparagraph 27(b), in the event of the occurrence of any of the following
events of default:
     (i) If the Bottler fails to make timely payment for Concentrate or Syrup,
or of any other debt owing to the Company;
     (ii) If the condition of the plant or equipment used by the Bottler in
manufacturing, packaging or distributing the Beverages fails to meet the
sanitary standards reasonably established by the Company;
     (iii) If the Syrups or Beverages manufactured by the Bottler fail to meet
the quality control standards reasonably established by the Company;
     (iv) If the Beverages are not manufactured in strict conformity with such
standards and instructions as the Company may reasonably establish;
     (v) If the Bottler fails to carry out a plan approved under paragraph 19 in
all material respects; or
     (vi) If the Bottler materially breaches any of the Bottler’s other
obligations under this Agreement.
The standards and instructions of the Company comprise privately published
information concerning the manufacture, handling and storage of the Beverages
under good manufacturing practices, as well as technical instructions, bulletins
and other communications issued or amended from time to time by the Company
(including, but not limited to, Syrup Room Practices, Quality Control and
Engineering Standards and GMP: A Guide to Good Manufacturing Practices, as they
may be amended or supplemented from time to time).
     (b) Upon the occurrence of any of the foregoing events of default, the
Company shall, as a condition to termination of this Agreement under this
paragraph 27, give the Bottler notice thereof. The Bottler shall then

5



--------------------------------------------------------------------------------



 



have a period of sixty (60) days within which to cure the default, including, at
the instruction of the Company and at the Bottler’s expense, by the prompt
withdrawal from the market and destruction of any Syrup or Beverage that fails
to meet the quality control standards of the Company or any Beverage that is not
manufactured in accordance with the instructions of the Company. If such default
has not been cured within such period, then the Company may, by giving the
Bottler further notice to such effect, suspend sales to the Bottler of
Concentrates and Syrups and require the Bottler to cease production of the
Syrups and the Beverages and the packaging and distribution of Beverages in
Authorized Containers. During such second period of sixty (60) days, the Company
also may supply, or cause or permit others to supply, the Beverages in
Authorized Containers under the Trademarks in the Territory. If such default has
not been fully cured during such second period of sixty (60) days, then the
Company may terminate this Agreement, by giving the Bottler notice to such
effect, effective immediately.
     28. Upon the termination of this Agreement:
     (a) The Bottler shall not thereafter continue to manufacture, package,
distribute or sell any of the Beverages in Authorized Containers or to make any
use of the Trademarks or Authorized Containers, or any closures, cases, labels
or advertising material bearing the Trademarks;
     (b) The Bottler shall forthwith deliver all Concentrate, Syrup, Beverage,
usable returnable or any nonreturnable containers, cases, closures, labels, and
advertising material bearing the Trademarks, still in the Bottler’s possession
or under the Bottler’s control, to the Company or the Company’s nominee, as
instructed, and, upon receipt, the Company shall pay to the Bottler a sum equal
to the reasonable market value of such supplies or materials. The Company will
accept and pay for only such articles as are, in the opinion of the Company, in
first-class and usable condition, and all other such articles shall be destroyed
at the Bottler’s expense. Containers, closures and advertising material and all
other items bearing the name of the Bottler, in addition to the Trademarks, that
have not been purchased by the Company shall be destroyed without cost to the
Company, or otherwise disposed of in accordance with instructions given by the
Company, unless the Bottler can remove or obliterate the Trademarks therefrom to
the satisfaction of the Company. The provisions for repurchase contained in
subparagraph 28(b) shall apply with regard to any Authorized Container, approval
of which has been withdrawn by the Company under paragraph 2; upon
discontinuation of all Beverages by the Company under paragraph 20; upon
termination by either party under paragraph 25; and upon termination by the
Bottler under paragraph 14. In all other cases, the Company shall have the
right, but not the obligation, to purchase the aforementioned items from the
Bottler.
29. (a) Subject to the limitations set forth in subparagraph 29(b), in the event
that the Bottler at any time fails to carry out a plan approved under paragraph
19 in ail material respects in any geographic segment of the Territory, which
segment shall be defined by the Company (hereinafter “Subterritory”), the
Company may reduce the Territory covered by this Agreement, and thereby restrict
the Bottler’s authorization hereunder to the remainder of the Territory, by
eliminating the Subterritory from the Territory covered by this Agreement.
     (b) In the event of such failure, the Company may eliminate Subterritories
from the Territory covered by this Agreement by giving the Bottler notice to
that effect, which notice shall define the Subterritory or Subterritories to
which the notice applies. The Bottler shall then have a period of six (6) months
within which to cure such failure. If the Bottler has not cured such failure in
such six (6) month period, the Company may eliminate such Subterritories from
the Territory by giving the Bottler further notice to that effect, effective
immediately.
     (c) Upon elimination of any Subterritory from the Territory:
     (i) Schedule D to this Agreement shall be amended to eliminate such
Subterritory from the Territory described on Schedule D;
     (ii) The Company may manufacture, package, distribute and sell the
Beverages in Authorized Containers under the Trademarks in such Subterritory, or
authorize others to do so; and
     (iii) The Bottler shall not thereafter continue to manufacture, package,
distribute or sell any of the Beverages in Authorized Containers in such
Subterritory, or to make any use of the Trademarks, Authorized Containers,
closures, cases, labels or advertising material bearing the Trademarks in
connection with the sale or distribution of the Beverages in such Subterritory.
ARTICLE IX
Transferability/Additional Territories
     30. The Bottler hereby acknowledges the personal nature of the Bottler’s
obligations under this Agreement with respect to the performance standards
applicable to the Bottler, the dependence of the Trademarks on proper quality
control, the level of marketing effort required of the Bottler to stimulate and
maintain demand for the Beverages in Authorized Containers, and the
confidentiality required for protection of the Company’s trade secrets and
confidential information. In recognition of the personal nature of these and
other obligations of the Bottler under this Agreement, the Bottler may not
assign, transfer or pledge this Agreement or any interest therein, in whole or
in part, whether voluntarily, involuntarily, or by operation of law (including,
but not limited to, by merger or liquidation), or delegate any material element
of the Bottler’s performance thereof, or sublicense its rights hereunder, in
whole or in part, to any third party or parties, without the prior consent of
the Company. Any attempt to take such action without such consent shall be void
and shall be deemed to be a material breach of this Agreement.
     31. In the event that the Bottler acquires the right to manufacture and
sell any of the Beverages in any container that has been designated as an
Authorized Container in any territory in the United States outside of the
Territory, such additional territory shall automatically be deemed to be
included within the Territory covered by this

6



--------------------------------------------------------------------------------



 



Agreement for all purposes. Any separate agreement that may exist concerning
such additional territory shall be ipso facto amended to conform to this
Agreement and Schedule D shall be amended by adding such additional territory to
the Territory set forth on Schedule D.
ARTICLE X
Litigation
32. (a) The Company reserves the right to institute any civil, administrative or
criminal proceeding or action, and generally to take or seek any available legal
remedy it deems desirable, for the protection of its good reputation and
industrial property rights (including, but not limited to, the Trademarks), as
well as for the protection of the Concentrates, the Syrups, the Beverages and
the formulas therefor; and to defend any action affecting these matters. At the
request of the Company, the Bottler will render reasonable assistance in any
such action. The Bottler may not claim any right against the Company as a result
of such action or for any failure to take such action. The Bottler shall
promptly notify the Company of any litigation or proceeding instituted or
threatened affecting these matters. The Bottler shall not institute any legal or
administrative proceedings against any third party which may affect the
interests of the Company in connection with this Agreement without the Company’s
prior consent.
     (b) The Company has the sole and exclusive right and responsibility to
prosecute and defend all suits relating to the Trademarks. The Company may
prosecute or defend any suit relating to the Trademarks in the name of the
Bottler whenever an issue in such suit involves the Territory and therefore it
is appropriate to act in the Bottler’s name, or may proceed alone in the name of
the Company, provided that the Company shall take no action in the Bottler’s
name which the Company knows or should know will materially prejudice or impair
the rights or interests of the Bottler under this Agreement.
     (c) The Bottler recognizes the importance and benefit to itself and all
other bottlers of the Beverages of protecting the interest of the Company in the
Beverages, Authorized Containers and the goodwill associated with the
Trademarks. Therefore, the Bottler agrees to consult with the Company on all
products liability claims or lawsuits brought against the Bottler in connection
with the Beverages or Authorized Containers and to take such action with respect
to the defense of any such claim or lawsuit as the Company may reasonably
request in order to protect the interest of the Company in the Beverages,
Authorized Containers and goodwill associated with the Trademarks. Further, the
Bottler shall supervise, control and direct the defense of all such products
liability claims and lawsuits brought against it in a manner that is reasonably
calculated to be consistent with the Company’s aforementioned interest. The
Bottler and the Company shall individually be responsible for their respective
liability, loss, damage, costs, attorneys fees and expenses arising out of or in
connection with any such products liability claim or lawsuit brought against
them whether individually or jointly; provided, however, that the Bottler and
the Company expressly reserve all rights of contribution and indemnity as
prescribed by law.
ARTICLE XI
General
     33. The Company hereby expressly reserves for its exclusive benefit all
rights of the Company not expressly granted to the Bottler under the terms of
this Agreement.
     34. Without relieving the Bottler of any of its responsibilities under this
Agreement, the Company, from time to time during the term of this Agreement, at
its option and either free of charge or on such terms and conditions as the
Company may propose, may offer technology to the Bottler which the Company
possesses, develops or acquires (and is free to furnish to third parties without
obligation) relating to the design, installation, operation and maintenance of
the plant and equipment appropriate for the maintenance of product quality,
sanitation and safety as well as for the efficient manufacture and packaging of
the Beverages; and relating to personnel training, accounting methods,
electronic data processing and marketing and distribution techniques.
     35. The Bottler agrees:
     (a) It will not disclose to any third party any nonpublic information
whatsoever concerning the composition of the Concentrates, the Syrup or the
Beverages, except with the prior consent of the Company, and it will use any
such information solely to perform its obligations hereunder;
     (b) It will at all times treat and maintain as confidential, all nonpublic
information that it may receive at any time from the Company, including, but not
limited to:
     (i) Information or instructions of a technical or other nature, relating to
the mixing, sale, marketing and distribution of the product;
     (ii) Information about projects or plans worked out in the course of this
Agreement; and
     (iii) Information constituting manufacturing or commercial trade secrets.
     The Bottler further agrees to disclose such information, as necessary to
perform its obligations hereunder, only to employees of its enterprise: (i) who
have a reasonable need to know such information; (ii) who have agreed to keep
such information secret; and (iii) whom the Bottler has no reason to believe is
untrustworthy; and
     (c) Upon the termination of this Agreement, it will promptly surrender to
the Company all original documents and all photocopies or other reproductions in
its possession (including, but not limited to, any extracts or digests thereof)
containing or relating to any nonpublic information described in this paragraph
35. Following such termination, and the surrender of such materials, the Bottler
and its employees shall continue to hold any nonpublic information in confidence
and refrain from any further use or disclosure thereof whatsoever, provided

7



--------------------------------------------------------------------------------



 



that such obligation shall expire as to any nonpublic information that does not
constitute trade secrets ten (10) years following such termination.
     36. The Bottler is an independent manufacturer and not the agent of the
Company. The Bottler agrees that it will not represent that it is an agent of
the Company nor hold itself out as such.
     37. The parties agree:
     (a) The Existing Allied Bottle Contracts identified on Schedule C are
hereby amended, superseded and restated in their entirety, and all rights,
duties and obligations of the Company and the Bottler regarding the Trademarks
and the manufacture, packaging, distribution and sale of the Beverages in
Authorized Containers shall be determined under this Agreement, without regard
to the terms of any prior agreement and without regard to any prior course of
conduct between the parties;
     (b) As to all matters addressed herein, this Agreement sets forth the
entire agreement between the Company and the Bottler, and all prior
understandings, commitments or agreements relating to such matters between the
parties hereto or their predecessors-in-interest are of no force or effect; and
     (c) Any waiver or modification of this Agreement or any of its provisions,
and any notices given or consents made under this Agreement shall not be binding
upon the Bottler or the Company unless made in writing, signed by an officer or
other duly qualified and authorized representative of the Company or by a duly
qualified and authorized representative of the Bottler, and personally delivered
or sent by telegram, telex or certified mail to an officer or other duly
qualified and authorized representative of the Company (if from the Bottler) or
to a duly qualified and authorized representative of the Bottler (if from the
Company) at the principal address of such party.
     38. Failure of the Company to exercise promptly any option or right herein
granted or to require strict performance of any such option or right shall not
be deemed to be a waiver of such option or right, or of the right to demand
subsequent performance of any and all obligations herein imposed upon the
Bottler.
     39. The Company may delegate any of its rights and obligations to any of
its subsidiaries or affiliates upon notice to the Bottler, but no such
delegation shall relieve the Company of its obligations hereunder.
     40. If any provision of this Agreement, or the application thereof to any
party or circumstance shall ever be prohibited by or held invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition without invalidating the remainder of such provision or any other
provision hereof, or the application of such provision to other parties or
circumstances.
     41. This Agreement shall be governed, construed and interpreted under the
laws of the State of Georgia.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement in
duplicate effective as of the day and year first above written.

                  COCA-COLA BOTTLING       THE COCA-COLA COMPANY COMPANY OF
ANDERSON, S.C.       COCA-COLA USA DIVISION     (Bottler)            
 
               
By:
  /s/ illegible       By:   /s/ Charles Wallace
 
               

  Title: President         Title: Vice President
 
               

  Date: 1-11-90         Date: 1-31-90
 
               

8



--------------------------------------------------------------------------------



 



SCHEDULE A
Beverages
     The soft drink beverages listed below are subject to the terms and
conditions of this Agreement.
     SPRITE
     diet SPRITE

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Trademarks
     The following trademarks are owned by the Company and authorized for use by
the Bottler subject to the terms and conditions of this Agreement:
SPRITE
SPRITE (stylized)
SPRITE Lite
diet SPRITE

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Existing Allied Bottle Contracts
     The following agreements are all of the agreements pursuant to which the
Bottler acts as a bottler of the Beverages (“Existing Allied Bottle Contracts”).
All of the following agreements, together with any and all amendments thereto,
are amended, superseded and restated in their entirety.
Contract for Sprite
Dated: January 8, 1964

Parties:     Fanta Beverage Company and Coca-Cola Bottling
Company of Anderson, S.C.

Renewal Letter (To January 7, 1994)
Dated: January 19, 1983

Parties:     The Coca-Cola Company, Coca-Cola USA Division and
Coca-Cola Bottling Company of Anderson, S.C.

 



--------------------------------------------------------------------------------



 



SCHEDULE D
Territories
The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.
IN THE STATE OF SOUTH CAROLINA:
All of Oconee County, South Carolina. All of Anderson County, South Carolina,
except that portion of said County included within the following boundaries,
to-wit: Beginning at a point on the Anderson-Greenville County line due east of
the town of Williamston and running west in a straight line to and including
Williamston (present corporate limits), a town in the Greenville territory;
thence northwardly in a straight line from the western extremity of the
corporate limits of Williamston to the western extremity of the present
corporate limits of the town of West Pelzer (a town in the Greenville
Territory); thence northwardly in a straight line to and including the
settlement as now constituted adjoining the mill village of Piedmont in Anderson
County, and nicknamed “Simpsonville”, to a point one hundred (100) feet west of
Ayers Grocery Store, in Simpsonville (a point in the Greenville territory);
thence east in a straight line in a slightly northeasterly direction to a point
on the Anderson-Greenville County line one mile north of State Highway Number 8
which crosses said county line at Piedmont, South Carolina; thence in a
southerly direction along the Anderson-Greenville County line to a point on said
line due east of the town of Williamson, the point of beginning.
That portion of Pickens County, South Carolina, lying west and south of a line
beginning at a point on the Anderson-Pickens County line two hundred (200) feet
east of the Wesleyan College Road and running in a northwestwardly direction
parallel to, and two hundred (200) feet east of said Wesleyan College Road to a
point on the Highway approximately two-tenths (2-10) of a mile northeast of the
city limits of the town of Central where the Wesleyan College Road joins the
Greenville Highway; thence continuing northwestwardly, at right angles to the
Southern Railroad, for a distance of one (1) mile; thence southwestwardly,
running parallel to and one (1) mile mirth of the Southern Railroad, to the
Oconee County line.
(As all of said Towns and Counties existed on July 14. 1937)

 



--------------------------------------------------------------------------------



 



Schedule E
COCA - COLA USA — LIST OF AUTHORIZED PACKAGING
TYPE: REFILLABLE BOTTLES

                                                                          MAJOR
    TOLERANCES   FILL   DESIGN     BRAND   FINISH   CAPACITY   WEIGHT   HEIGHT  
  DIAMETER     MAJ. DIAMETER   HEIGHT   POINT   NUMBER   REFERENCE
Coca-Cola
  Crown   6.5 oz.   13. oz.     7.750"       2.237"     + .047-.031   ± .047  
1.953   7104-04   a
Coca-Cola
  Crown & 28mm   10 oz.   15. oz.     9.956"       2.391"     + .062-.047   ±
.062   2.203   7108-03   a, c
Coca-Cola
  Crown & 28mm   300mL   11. oz.     8.267"       2.401"     + .062-.031   ±
.062   1.693   7109-007   a, c
Coca-Cola
  Crown & 28mm   12 oz.   16. oz.     9.656"       2.580"     + .062-.047   ±
.062   2.203   7111-03   a, c
Coca-Cola
  Crown & 28mm   500mL   15. oz.     9.956"       2.781"     ± .062   ± .062  
1.703   7100-R14   a, c
Coca-Cola
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a, c
Coca-Cola
  Crown   26 oz.   26. oz.     11.703"       3.328"     ± .062   ± .078   2.576
  7110-02   a
Coca-Cola
  28mm   32 oz.   32. oz.     11.703"       3.656"     + .078-.062   ± .078  
2.578   7110-01   c
Coca-Cola
  28mm   1 Liter   32. oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
Coca-Cola
  38mm   1 Liter   32. oz.     11.125"       3.656"     + .078-.062   ± .078  
1.797   7118-35   d
Coca-Cola
  28mm   36 oz.   34. oz.     12.375"       3.656"     ± .062   ± .094   2.203  
7323-03*   c
 
                                               
Coca-Cola classic
  Crown   6.5 oz.   13. oz.     7.750"       2.237"     + .047-.031   ± .047  
1.953   7104-04   a
Coca-Cola classic
  Crown & 28mm   10 oz.   15. oz.     9.956"       2.391"     + .062-.047   ±
.062   2.203   7108-03   a, c
Coca-Cola classic
  Crown & 28mm   300mL   11. oz.     8.267"       2.401"     + .062-.031   ±
.062   1.693   7109-007   a, c
Coca-Cola classic
  Crown & 28mm   12 oz.   16. oz.     9.656"       2.580"     + .062-.047   ±
.062   2.203   7111-03   a, c
Coca-Cola classic
  Crown & 28mm   500mL   15. oz.     9.956"       2.781"     ± .062   ± .062  
1.703   7100-R14   a, c
Coca-Cola classic
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a, c
Coca-Cola classic
  Crown   26 oz.   26. oz.     11.703"       3.328"     ± .062   ± .078   2.576
  7110-02   a
Coca-Cola classic
  28mm   32 oz.   32. oz.     11.703"       3.656"     + .078-.062   ± .078  
2.578   7110-01   c
Coca-Cola classic
  28mm   1 Liter   32. oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
Coca-Cola classic
  38mm   1 Liter   32. oz.     11.125"       3.656"     + .078-.062   ± .078  
1.797   7118-35   d
Coca-Cola classic
  28mm   36 oz.   34. oz.     12.375"       3.656"     ± .062   ± .094   2.203  
7323-03*   c
 
                                               
C.F. Coca-Cola
  Crown & 28mm   10 oz.   15. oz.     9.656"       2.391"     + .062-.047   ±
.062   2.203   7108-03   a, c
C.F. Coca-Cola
  Crown & 28mm   300mL   11. oz.     8.267"       2.401"     + .062-.031   ±
.062   1.693   7109-007   a, c
C.F. Coca-Cola
  Crown & 28mm   12 oz.   16. oz.     9.656"       2.580"     + .062-.047   ±
.062   2.203   7111-03   a, c
C.F. Coca-Cola
  Crown & 28mm   500mL   15. oz.     9.656"       2.781"     ± .062   ± .062  
1.703   7100-R14   a, c
C.F. Coca-Cola
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a, c
C.F. Coca-Cola
  Crown   26 oz.   26. oz.     11.703"       3.328"     ± .062   ± .078   2.576
  7110-02   a
C.F. Coca-Cola
  28mm   32 oz.   32. oz.     11.703"       3.656"     + .078-.062   ± .078  
2.578   7110-01   c
C.F. Coca-Cola
  28mm   1 Liter   32. oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
C.F. Coca-Cola
  38mm   1 Liter   32. oz.     11.125"       3.656"     + .078-.062   ± .078  
1.797   7118-35   d
C.F. Coca-Cola
  28mm   36 oz.   34. oz.     12.375"       3.656"     ± .062   ± .094   2.203  
7323-03*   c
 
                                               
diet Coke
  Crown & 28mm   10 oz.   15. oz.     9.656"       2.391"     + .062-.047   ±
.062   2.203   7108-03   a, c
diet Coke
  Crown & 28mm   300mL.   11. oz.     8.267"       2.401"     + .062-.031   ±
.062   1.693   7109-007   a, c
diet Coke
  Crown & 28mm   12 oz.   16. oz.     9.656"       2.580"     + .062-0.47   ±
.062   2.203   7111-03   a, c
diet Coke
  Crown & 28mm   500mL   15. oz.     9.656"       2.781"     ± .062   ± .062  
1.703   7100-R14   a, c
diet Coke
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a, c
diet Coke
  28mm   32 oz.   32. oz.     11.703"       3.656"     + .078-.062   ± .078  
2.578   7110-01   c
diet Coke
  28mm   1 Liter   32. oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
diet Coke
  38mm   1 Liter   32. oz.     11.125"       3.656"     ± .078-.062   ± .078  
1.797   7118-35   d
diet Coke
  Crown   26 oz.   26. oz.     11.703"       3.359"     ± .062   ± .078   2.562
  17001   a
diet Coke
  28mm   36 oz.   34. oz.     12.375"       3.656"     ± .062   ± .094   2.203  
7323-03*   c

 

*   S.C. authorized only.

October 29, 1986

- 1 -



--------------------------------------------------------------------------------



 



COCA-COLA USA — LIST OF AUTHORIZED PACKAGING
TYPE: REFILLABLE BOTTLES

                                                                          MAJOR
    TOLERANCES       DESIGN     BRAND   FINISH   CAPACITY   WEIGHT   HEIGHT    
DIAMETER     MAJ. DIAMETER   HEIGHT   FILL POINT   NUMBER   REFERENCE
C.F. diet Coke
  Crown & 28mm   10 oz.   15. oz.     9.656"       2.391"     +.062-.047   ±.062
  2.203   7108-03   a, c
C.F. diet Coke
  Crown & 28mm   300mL.   11. oz.     8.267"       2.401"     +.062-.031   ±.062
  1.693   7109-007   a, c
C.F. diet Coke
  Crown & 28mm   12 oz.   16. oz.     9.656"       2.580"     +.062-.047   ±.062
  2.203   7111-03   a, c
C.F. diet Coke
  Crown & 28mm   500mL.   15. oz.     9.656"       2.781"     ±.062   ±.062  
1.703   7100-R14   a, c
C.F. diet Coke
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     ±.062-.047  
+.078   2.203   7113-03   a, c
C.F. diet Coke
  28 mm   32 oz.   32. oz.     11.703"       3.656"     ±.078-.062   ±.078  
2.578   7110-01   c
C.F. diet Coke
  28 mm   1 Liter   32. oz.     11.703"       3.656"     ±.078-.062   ±.078  
2.578   7118-R31   c
C.F. diet Coke
  38 mm   1 Liter   32. oz.     11.125"       3.656"     ±.078-.062   ±.078  
1.797   7118-35   d
C.F. diet Coke
  Crown   26 oz.   26. oz.     11.703"       3.359"     ±.062   ±.078   2.562  
17001   a
C.F. diet Coke
  28 mm   36 oz.   34. oz.     12.375"       3.656"     ±.062   ±.094   2.203  
7323-03*   c
 
                                               
cherry Coke
  Crown & 28mm   10 oz.   15. oz.     9.656"       2.391"     +.062-.047   ±.062
  2.203   7108-03   a, c
cherry Coke
  Crown & 28mm   300ml   11. oz.     8.267"       2.401"     +.062-.031   ±.062
  1.693   7109-007   a, c
cherry Coke
  Crown & 28mm   12 oz.   16. oz.     9.656"       2.580"     +.062-.047   ±.062
  2.203   7111-03   a, c
cherry Coke
  Crown & 28mm   500ml.   15. oz.     9.656"       2.781"     ±.062   ±.062  
1.703   7100-R14   a, c
cherry Coke
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     ±.062-.047  
±.078   2.203   7113-03   a, c
cherry Coke
  28 mm   32 oz.   32. oz.     11.703"       3.656"     +.078-.062   ±.078  
2.578   7110-01   c
cherry Coke
  28 mm   1 Liter   32. oz.     11.703"       3.656"     ±.078-.062   ±.078  
2.578   7118-R31   c
cherry Coke
  38 mm   1 Liter   32. oz.     11.125"       3.656"     ±.078-.062   ±.078  
1.797   7118-35   d
cherry Coke
  Crown   26 oz.   26. oz.     11.703"       3.359"     ±.062   ±.078   2.562  
17001   a
cherry Coke
  28 mm   36 oz.   34. oz.     12.375"       3.656"     ±.062   ±.094   2.203  
7323-03*   c
 
                                               
diet cherry Coke
  Crown & 28mm   10 oz.   15. oz.     9.656"       2.391"     +.062-.047   ±.062
  2.203   7108-03   a, c
diet cherry Coke
  Crown & 28mm   300ml   11. oz.     8.267"       2.401"     +.062-.031   ±.062
  1.693   7109-007   a, c
diet cherry Coke
  Crown & 28mm   12 oz.   16. oz.     9.656"       2.580"     +.062-.047   ±.062
  2.203   7111-03   a, c
diet cherry Coke
  Crown & 28mm   500ml.   15. oz.     9.656"       2.781"     ±.062   ±.062  
1.703   7100-R14   a, c
diet cherry Coke
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     ±.062-.047  
±.078   2.203   7113-03   a, c
diet cherry Coke
  28 mm   32 oz.   32. oz.     11.703"       3.656"     +.078-.062   ±.078  
2.578   7110-01   c
diet cherry Coke
  28 mm   1 Liter   32. oz.     11.703"       3.656"     ±.078-.062   ±.078  
2.578   7118-R31   c
diet cherry Coke
  38 mm   1 Liter   32. oz.     11.125"       3.656"     ±.078-.062   ±.078  
1.797   7118-35   d
diet cherry Coke
  Crown   26 oz.   26. oz.     11.703"       3.359"     ±.062   ±.078   2.562  
17001   a
diet cherry Coke
  28 mm   36 oz.   34. oz.     12.375"       3.656"     ±.062   ±.094   2.203  
7323-03*   c
 
                                               
TAB
  Crown   7 oz.   13. oz.     7.750"       2.328"     +.047-.031   ±.047   1.953
  7216-01   a
TAB
  Crown & 28mm   10 oz.   15. oz.     9.956"       2.360       +.047-.031  
±.062   2.203   7218-02   a, c
TAB
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     +.062-.047  
±.078   2.203   7220-02   a, c
TAB
  Crown & 28mm   500ml.   15. oz.     9.656"       2.781"     ±.062   ±.062  
1.703   7291-003   a, c
TAB
  28 mm   32 oz.   32. oz.     11.703"       3.656"     +.078-.062   ±.078  
2.578   7288-02   c
TAB
  28 mm   1 Liter   32. oz.     11.703"       3.656"     +.078-.062   ±.078  
2.578   7222-006   c
TAB
  38 mm   1 Liter   32. oz.     11.125"       3.656"     +.078-.062   ±.078  
1.797   7222-04   d
TAB
  28 mm   36 oz.   34. oz.     12.375"       3.656"     ±.062   ±.094   2.203  
7369-1*   c
 
                                               
C. F. TAB
  Crown & 28mm   10 oz.   15. oz.     9.956"       2.360"     +.047-.031   ±.062
  2.203   7218-02   a, c
C. F. TAB
  Crown & 28mm   16 oz.   17. oz.     11.125"       2.635"     +.062-.047  
±.078   2.203   7220-02   a, c
C. F. TAB
  Crown & 28mm   500ml.   15. oz.     9.656"       2.781"     ±.062   ±.062  
1.703   7291-003   a, c
C. F. TAB
  28 mm   32 oz.   32. oz.     11.703"       3.656"     +.078-.062   ±.078  
2.578   7288-02   c
C. F. TAB
  28 mm   1 Liter   32. oz.     11.703"       3.656"     +.078-.062   ±.078  
2.578   7222-006   c
C. F. TAB
  38 mm   1 Liter   32. oz.     11.125"       3.656"     +.078-.062   ±.078  
1.797   7222-04   d

 

*   S.C. authorized only.

October 29, 1986

-2-



--------------------------------------------------------------------------------



 



COCA-COLA USA — LIST OF AUTHORIZED PACKAGING
TYPE: REFILLABLE BOTTLES

                                                                             
TOLERANCES                                 MAJOR           FIIL   DESIGN    
BRAND   FIHISH   CAPACITY   WEIGHT   HEIGHT   DIAHETER   MAJ. DIAMETER   HEIGHT
  POINT   NUMBER   REFERENCE
Sprite
  Crown   7 oz.   13. oz.   7.750"   2.344"   +.047-.031   ± .047     1.953    
7119-04   a
Sprite
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.355"   +.047-.031   ±.062    
2.203     7203-02   a,c
Sprite
  Crown & 28mm   16 oz.   18. oz.   11.125"   2.635"   +.062-.047   ±.078    
2.203     7207-04   a,c
Sprite
  Crown & 28mm   500mL.   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703  
  7270-06   a,c
Sprite
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7293-01   c
Sprite
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7293-002   c
Sprite
  28mm   1 Liter   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7103-014   c
Sprite
  38mm   1 Liter   32. oz.   11.125"   3.656"   +.078-.062   ±.078     1.797    
7103-11   d
 
                                               
diet Sprite
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.355"   +.047-.031   ±.062    
2.203     7203-02   a,c
diet Sprite
  Crown & 28mm   16 oz.   10. oz.   11.125"   2.635"   +.062-.047   ±.078    
2.203     7207-04   a,c
diet Sprite
  Crown & 28mm   500mL   15. oz.   9.656"   2.701"   ±.062   ±.062     1.703    
7270-06   a,c
diet Sprite
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7293-002   c
diet Sprite
  38mm   1 Liter   32. oz.   11.125"   3.656"   +,078-.062   ±.078     1.797    
7103-11   d
 
                                               
Mr. PIBB
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.323"   +.047-.031   ±.062    
2.203     7167-02   a,c
Mr. PIBB
  Crown & 28mm   16 oz.   17. oz.   11.125"   2.534"   +.062-.047   ±.078    
2.203     7340-01   a,c
Mr. PIBB
  Crown & 28mm   500mL.   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703  
  7454-001   a,c
Mr. PIBB
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7292-02   c
Mr. PIBB
  28mm   1 Liter   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7169-13   c,ACI.
Mr. PIBB
  38mm   1 Liter   32. oz.   11.125"   3.656"   +.078-.062   ±.078     1.797    
7169-10   d
 
                                               
Mello Yello
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.323"   +.047-.031   ±.062    
2.203     7167-02   a,c
Mello Yello
  Crown & 28mm   16 oz.   17. oz.   11.125"   2.534"   +.062-.047   ±.078    
2.203     7340-01   a,c
Mello Yello
  Crown & 28mm   500mL.   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703  
  7454-001   a,c
Mello Yello
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-062   ±.078     2.578    
7292-02   c
Mello Yello
  38mm   1 Liter   32. oz.   11.125"   3.656"   +.078-.062   ±.078     1.797    
7169-10   d
 
                                               
Ramblin’
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.323"   +.047-.031   ±.062    
2.203     7167-02   a,c
Ramblin’
  Crown & 28mm   16 oz.   17. oz.   11.125"   2.534"   +.062-.047   ±.078    
2.203     7340-01   a,c
Ramblin’
  Crown & 28mm   500mL   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703    
7454-001   a,c
Ramblin’
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-..062   ±.078     2.578    
7292-02   c
Ramblin’
  38mm   1 Liter   32. oz.   11.125"   3.656"   +.078-.062   ±.078     1.797    
7169-10   d
 
                                               
Fresca
  Crown   7 oz.   13. oz.   7.750"   2.328"   +.047-.031   ±.047     1.953    
7146-01   a
Fresca
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.390"   +.062-.047   ±.062    
2.203     7149-01   a
Fresca
  Crown & 28mm   16 oz.   18. oz.   11.125"   2.641"   +.062-.047   ±.078    
2.203     7151-01   a,c
Fresca
  Crown & 28mm   500mL   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703    
7330-003   a,c
Fresca
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7286-01   c
Fresca
  38mm   1 Liter   32. oz.   11.125"   3.656"   +.078-.062   ±.078     1.797    
7157-10   d
 
                                               
Fanta
  Crown   7 oz.   14. oz.   7.750"   2.345"   +.047-.031   ±.047     1.953    
7126-01   a
Fanta
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.360"   +.047-.031   ±.062    
2.203     7131-03   a,c
Fanta
  Crown & 28mm   16 oz.   17. oz.   11.125"   2.563"   +.062-.047   ±.078    
2.203     7135-01   a,c
Fanta
  Crown & 28mm   500mL.   15. oz.   9.656"     2.781     ±.062   ±.062     1.703
    7460-001   a,c,c
Fanta
  Crown & 28mm   500mL.   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703  
  7454-001   a,c
Fanta
  28mm   32 oz.   32. oz.   11.703"   3.656"   +.078-.062   ±.078     2.578    
7287-02   c
Fanta
  38mm   1 Liter   32. oz.   11.125"   3.656"   +.078-.062   ±.078     1.797    
7143-14   d

October 29, 1986

-3-



--------------------------------------------------------------------------------



 



COCA-COLA USA — LIST OF AUTHORIZED PACKAGING
TYPE: REFILLABLE BOTTLES

                                                                  MAJOR  
TOLERANCES   FILL   DESIGN     BRAND   FINISH   CAPACITY   WEIGHT   HEIGHT  
DIAMETER   MAJ. DIAMETER   HEIGHT   POINT   NUMBER   REFERENCE
Minute Maid
  Crown & 28mm   10 oz.   15. oz.   9.656"   2.323"   ±.047-.031   ±.062    
2.203     7167-02   a,c
Minute Maid
  Crown & 28mm   16 oz.   18. oz.   11.125"   2.641"   ±.062-.047   ±.078    
2.203     7151-01   a,c
Minute Maid
  Crown & 28mm   500ml.   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703  
  7330-003   a,c
 
                                           
Generic
  Crown & 28mm   300ml.   11. oz.   8.268"   2.401"   ±.062-.047   ±.062    
1.693     7464-002   a,c,e
Generic
  Crown & 28mm   500ml.   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703  
  7454-01   a,c,e
Generic
  Crown & 28mm   300ml.   15. oz.   9.656"   2.781"   ±.062   ±.062     1.703  
  7460-001   a,c,e
Generic
  28mm   32 oz.   32. oz.   11.703"   3.656"   ±.078-.062   ±.078     2.578    
7292-02   c,e
Generic
  38mm   1 Liter   32. oz.   11.125"   3.656"   ±.078-.062   ±.078     1.797    
7169-12   c,e
Generic
  38mm   2 Liter   52. oz.   12.875"   4.656"   ±.079   ±.084     2.578    
7383-02   d,f

     TYPE: NON-REFILLABLE BOTTLES
Generic Bare Glass

                                                                         
Straight-Wall
  28mm   28 oz.   19.00 oz.     11.250"       3.344"       ±.062       ±.078    
  2.562       7252- 03       c,f  
Straight-Wall
  28mm   28 oz.   18.00 oz.     10.500"       3.344"                       1.953
      7252-06       c,f  
Straight-Wall
  28mm   32 oz.   22.00 oz.     11.687"       3.516"       ±.062       ±.078    
  2.562       7253-02       c,f  
Straight-Wall
  28mm   32 oz.   21. oz.     11.250"       3.516"       ±.062       ±.078      
2.203       7253-03       c,f  

TYPE: NON-REFILLABLE BOTTLES

                                                                               
                      MAJOR   TOLERANCES   FILL   DESIGN     MATERIAL   FINISH  
CAPACITY   WEIGHT   HEIGHT   DIAMETER   MAJ. DIAMETER   HEIGHT   POINT   NUMBER
  REFERENCE
Generic Wrapped Glass
                                                                           
Plasti-Shield
  Crown & 28mm   10 oz.   5.50 oz.     5.781"       2.625"       ±.063-.047    
  ±.031       1.297     BA-5985 (0-1)     a,c  
Econo-Class-Pak/
Pre-Labeled
  Crown & 28mm   10 oz.   5.75 oz.     5.781"       2.609"       ±.062-.047    
  ±.031       1.297     CC-5361     a,c,f  
Pre-Labeled/Universal
  28mm   16 oz.   7.5 oz.     6.984"       2.937"       ±.062       ±.031      
1.547     CC-5360     c,f,g  
Plasti-Shield
  28mm   16 oz.   7.5 oz.     6.984"       2.922"       ±.063       ±.031      
1.547     BB-3916 (0-1)     a,c,f  
Plasti-Shield
  28mm   1 Liter   16.00 oz.     10.886"       3.500"       ±.063       ±.078  
    1.875     BC-2673- 13     a, c,f  

     TYPE: PLASTIC BOTTLES

                                                                               
                      MAJOR   TOLERANCES   FILL   DESIGN     MATERIAL   FINISH  
CAPACITY   WEIGHT   HEIGHT   DIAMETER   MAJ. DIAMETER   HEIGHT   POINT   NUMBER
  REFERENCE
PET
  28mm   2 Liter   66 Crams     11.875"       4.484"       ± .031       ±.047  
    2.132       7433-04     c-pl,f,g
PET
  38mm   2 Liter   72 Crams     11.875"       4.484"       ± .031       ±.047  
    2.132       7433-02     d-pl,f,g

     TYPE: CANS

              MATERIAL   CAPACITY   NOMENCLATURE   REFERENCE
Aluminum
  8 oz. (236ml.)   209/211 × 307,2-plece   f
Aluminum
  12 oz. (354ml.)   209/211 × 413 Necked In, 2-plece   f
Aluminum
  12 oz. (354ml.)   207.5/209/211 × 413 Double Necked In, 2-plece   f
Aluminum
  12 oz. (354ml.)   206/207.5/209/211 × 413 Triple Necked-In, 2-plece   f
Aluminum
  16 oz. (473ml.)   209/211 × 604 Necked-In, 2-plece   f
Steel
  12 oz. (354ml.)   209/211 × 413 Necked-In, 2-plece   f

August 16, 1984

-4-



--------------------------------------------------------------------------------



 



COCA-COLA USA — LIST OF AUTHORIZED PACKAGING
     TYPE : REFILLABLE BOTTLES

                                                                               
                                          MAJOR   TOLERANCES   FILL   DESIGN    
BRAND   FINISH   CAPACITY   WEIGHT   HEIGHT   DIAMETER   MAJ. DIAMETER   HEIGHT
  POINT   NUMBER   REFERENCE

     TYPE : CROWNS/CLOSURES

                                          TOLERANCES     ITEM   MATERIAL  
DIAMETER   HEIGHT   DIAMETER   HEIGHT   REFERENCE
Crowns
  Tin-free Steel or Tinplate   (OD) 1.262"   0.235"   ±0.008"   ±0.008"   f
Metal
  Aluminum   28mm (ID) 1.092"   0.600" (std. band)   +0.011"/-0.002"   ±0.007"  
f
Closures
          0.595" (8 score)            
 
      38mm (ID) 1.496"   0.692"   +0.008"/-0.002"   ±0.007"   f
Plastic
  Polyproplene   28mm (OD) 1.166"   0.708"   ±0.010"   ±0.015   f
Closures
                       
(Ethyl 1716)
                       

References

     
( a )
  “Crown” denotes the 26mm Crown Finish (CP I 600 Finish-Refillables/CP I 665
Finish-Non-Refillables).
( c )
  “28mm” denotes the 28mm ROPP Threaded Glass Finish (CP I 1650 Finish –
Refillable and NON-Refillable).
( c – p l )
  Denotes the 28mm ROPP PET finish, Alcoa 969 – 1716-001 Slotted Finish.
( d )
  “38mm” denotes the 38mm ROPP Threaded Glass Finish ( CP I 1650 ).
( d – p l )
  Denotes the 38mm ROPP PET finish, Alcoa 969 – 1690-001.
( e )
  Authorized for use with Allied Products only when decorated with ACL, paper or
foil labels according to specifications issued by The Coca-Cola Company.
( f )
  Authorized for use with all Products only when decorated according to
specifications issued by The Coca-Cola Company
( g )
  Design variations at different weights have been authorized on a manufacturing
plant basis.

 
* S.C. authorized only.
October 29, 1986

- 5 -



--------------------------------------------------------------------------------



 



LIST OF AUTHORIZED PACKAGES — CORRECTIONS/ADDITIONS
     Refillable Bottles
          Correct as submitted.
     Non-Refillable Bottles — Generic Wrapped Glass (add the following)

                                                              Major   Tolerances
      Design     Material   Finish   Capacity   Weight   Height   Diameter  
Diameter   Height   Fill Point   Number   Reference
Plasti-Shield
  28mm   20oz.   8.5oz.   8.167"   2.922"   ± .063   ± .031   1.875"   C-84246-G
  a, c, f
Pre-labeled
  28mm   20oz.   9.0oz.   8.167"   2.922"   ± .063   ± .031   1.875"   1.S.-2335
  c, f, g

     Plastic Bottles (add the following)

                                         
PET
  38mm   3L   69-87 gms   12.935"   5.060"   ± .030   ± .047   2.132"   7523-001
  d-pl, f, g

     Cans (revise as follows)

              Material   Capacity   Nomenclature   Reference
Aluminum
  8oz. (236 mL)   206/211 x 307, 2-pc.   f
Aluminum
  12oz. (354 mL)   206/211 x 413, Quad necked-in, 2-pc.   f
Aluminum
  16oz. (473 mL)   206/211 x 603, 2-pc. Spinneck   f
Aluminum
  12oz. (354 mL)   206/211 x 413, 2-pc. Spinneck   f
Steel
  12oz. (354 mL)   206/211 x 413, 2-pc. Spinneck   f

     Product Containers (add new section)

              Material   Capacity   Type Container   Design
Stainless Steel
  4.75 gal   Model A, Pre-mix   7023-1
Stainless Steel
  4.75 gal   Model E, Pre-mix   PS -218
Stainless Steel
  4.75 gal   Model R, Pre-mix   7321-003
Stainless Steel
  5.00 gal   Model F, Post-mix   7295-02
Plastic Bag with Corrugated Box
  5.00 gal   Bag-in-Box, Post-mix   7054-012

     Crowns/Closures
     Delete plastic closures as these are still considered field test and have
not yet been “authorized” for general use.
April 6, 1989

